Opinion by
William W. Porter, J.,
This is an action by scire facias sur mortgage. It is defended by the mortgagor on the grounds of want of consideration, duress and payment. By agreement the case was submitted to a referee under the provisions of the act of 1874. He has filed a report which, as to all of its findings, has been approved *541by the court below. Fourteen assignments of error have been filed in this court. All of them raise questions of fact, and questions of fact only. The effect which the appellate court gives to findings of fact by a referee, approved by the court below, is well understood. In this case able counsel has earnestly challenged such findings. We have performed the duty of examining the whole of the voluminous evidence with care. The result of the examination is that we are unable to discover any one finding by the referee which is shaken or impaired by anything that appears in the proofs. The defendant neither proved that the mortgage failed for want of consideration; nor that it was procured by duress; nor that it was paid. No useful purpose will be subserved by discussing the details of the case and thus cumber the pages of the reports.
The judgment of the court below is affirmed.